Exhibit 10.4

 

LOGO [g351799ex10_4pg001.jpg]

 

Award Recipient: [Name]   Grant Date:            May 15, 2012

Dear:

 

  Re: Long-Term Executive Cash Incentive Award - Fiscal Year 2013

I am pleased to inform you that Spartan Stores, Inc. (“Spartan”) has awarded to
you the opportunity to earn multi-year cash incentive compensation under the
Executive Cash Incentive Plan of 2010 (the “Plan”) as described in this letter.
By accepting this award, you agree that the award is subject to the terms and
conditions of this letter and the Plan (which are incorporated into this letter
by reference). If there is any conflict between the terms of the Plan and this
letter, the terms of the Plan will control. Capitalized terms not defined in
this letter have the meanings given to them in the Plan.

1. Target Award Amount. Your threshold, target, and maximum Long-Term Cash
Incentive Award opportunity for the three-year period covering fiscal 2013, 2014
and 2015 will be communicated to you separately. As discussed in more detail
below, your Long-Term Cash Incentive Award, if any, will be paid if Spartan
achieves at least the threshold levels of performance specified by the
Compensation Committee for the applicable Performance Period and you satisfy the
vesting requirements discussed in this letter.



--------------------------------------------------------------------------------

2. Performance Measurement and Performance Period. The amount of the Long-Term
Cash Incentive Award paid to you will be determined by Spartan’s performance
with respect to two Performance Measurements: Earnings Per Share (“EPS”) and
Return on Invested Capital (“ROIC”). Sixty percent (60%) of your Long-Term Cash
Incentive Award will be determined by Spartan’s EPS performance, and forty
percent (40%) of your Long-Term Cash Incentive Award will be determined by
Spartan’s ROIC performance, in each case during the Performance Period set forth
on the following page:

 

Performance

Measurement

   Percentage of Long-
Term Cash
Incentive Award    

Performance Period

  

Vesting Period

EPS*

     60 %   

1 year (fiscal 2013)

  

2 years after completion of the Performance Period (paid after FYE 2015)

ROIC**

     40 %   

2 years (fiscal 2013 and 2014)

  

1 year after completion of the Performance Period (paid after FYE 2015)

 

* For this measurement, EPS means Diluted Earnings per Share on a Consolidated
Net Earnings basis measured at the end of FY2013.

** For this measurement, ROIC means operating profit after tax, adjusted for
asset impairment, exit costs and LIFO expense, divided by total invested capital
(total assets plus LIFO reserve less cash and non-interest bearing current
liabilities) measured at the end of FY2014.

3. Performance Goals and Payouts. Your Long-Term Cash Incentive Award will be
determined according to the matrix presented below. The levels of performance
for EPS and ROIC have been established by the Compensation Committee and will be
communicated to you separately. No Long-Term Cash Incentive Award will be paid
unless Spartan achieves the threshold level of performance for at least one of
the Performance Measurements.

Earnings Per Share

 

Performance

    Payout
% of
Target  

Level

   % of
EPS
Goal    

—  

     <80 %      0.0 % 

Threshold

     80 %      10.0 % 

—  

     85 %      32.5 % 

—  

     90 %      55.0 % 

—  

     95 %      77.5 % 

Target

     100 %      100.0 % 

—  

     104 %      125.0 % 

—  

     108 %      150.0 % 

—  

     112 %      175.0 % 

Maximum

   ³ 116.3 %      200.0 % 



--------------------------------------------------------------------------------

ROIC

 

Performance

    Payout
% of
Target  

Level

   % of
ROIC
Goal    

—  

     <97.3 %      0.0 % 

Threshold

     97.3 %      50.0 % 

—  

     98.0 %      62.5 % 

—  

     98.7 %      75.0 % 

—  

     99.3 %      87.5 % 

Target

     100 %      100.0 % 

—  

     100.9 %      133.3 % 

—  

     101.9 %      166.7 % 

Maximum

   ³ 102.7 %      200.0 % 

If Spartan’s actual performance achieved for either EPS or ROIC exceeds the
threshold level and falls between specified levels, then the percentage of the
Target Award that will be paid will be determined by interpolation. The
evaluation of EPS and ROIC performance will exclude the events or their effects
set forth in Section 5.3 (a) through (h) of the Plan.

4. Vesting Period. Your Long-Term Cash Incentive Award is earned and vested over
a total period of three years. Each component of your Long-Term Cash Incentive
Award earned according to the matrix above, if any, will be subject to an
additional vesting period during which you must remain employed by Spartan or
one of its subsidiaries (unless the vesting period is terminated earlier in
accordance with this letter and the Plan). For the EPS component, the vesting
period is two (2) years following completion of the Performance Period, and for
the ROIC component, the vesting period is one (1) year following completion of
the Performance Period. Except as provided by the Plan and the terms of this
letter, your Long-Term Cash Incentive Award, even if earned, will be forfeited
if your employment terminates prior to the expiration of the vesting and the
payment date.



--------------------------------------------------------------------------------

5. Effect of Termination of Employment. Except as provided in this Section 5 and
Section 6 below, if your employment with Spartan is terminated for any reason,
you will forfeit any: (a) unearned Long-Term Cash Incentive Award; (b) earned
but unvested Long-Term Cash Incentive Award; and (c) earned and vested but
unpaid Long-Term Cash Incentive Award. If your employment with Spartan
terminates for retirement, death or total disability your eligibility for a
Long-Term Cash Incentive Award will be determined in accordance with the
following table:

 

Reason for

Termination

 

Timing of Termination

 

More than 12 Months

Remaining in

Performance Period

 

12 Months or Less

Remaining in

Performance Period

 

After Performance

Period, during vesting

period, or after vesting

period but before

payment date

Death or Total Disability   Your Target Award will be paid on a pro-rata basis
based on the number of full weeks you were employed during the Performance
Period. The Incentive Award will be paid no later than the 15th day of the third
month following the date of your death or total disability.   Following the
completion of the Performance Period, any earned Long-Term Cash Incentive Award
will be paid based on actual performance results on a pro-rata basis based on
the number of full weeks you were employed during the Performance Period. The
Incentive Award will be paid no later than the 15th day of the third month
following the date of the end of the Performance Period.   Any earned Long-Term
Cash Incentive Award will be paid in full no later than the 15th day of the
third month following the date of your death or total disability. Retirement  
Your Long-Term Cash Incentive Award, if any, will be the amount you would have
earned had you remained employed with Spartan for the Performance Period based
on actual performance results, paid on a pro-rated basis for the number of full
weeks you were employed during the Performance Period. The Incentive Award will
be paid no later than the 15th day of the third month following the date of the
end of the Performance Period.   Your Long-Term Cash Incentive Award, if any,
will be the amount you would have earned had you remained employed with Spartan
for the Performance Period based on actual performance results, paid on a
pro-rated basis for the number of full weeks you were employed during the
Performance Period. The Incentive Award will be paid no later than the 15th day
of the third month following the date of the end of the Performance Period.  
Any earned Long-Term Cash Incentive Award will be paid in full no later than the
15th day of the third month following the date of your retirement.



--------------------------------------------------------------------------------

6. Change in Control.

(a) During Performance Period. Upon a Change in Control of Spartan Stores (as
defined in the Spartan Stores, Inc. Supplemental Executive Retirement Plan)
during the Performance Period, you will earn an Incentive Award equal to the
greater of the Target Award or the projected Incentive Award based on the
Company’s performance as of the date of the Change in Control, to be paid on a
pro-rata basis for the number of full weeks completed of the Performance Period
prior to the Change in Control. The Incentive Award will be paid no later than
the 15th day of the third month following the Change in Control.

(b) After Performance Period. Upon a Change in Control following the Performance
Period, any earned but unvested Incentive Award will be payable in full upon the
earliest to occur of the termination of your employment for any reason, the
applicable vesting date, or the date that is the 15th day of the third month
following the Change in Control.

7. Executive Severance Agreement. The Long-Term Cash Incentive Award opportunity
described in this letter is not subject to the provisions of your Executive
Severance Agreement with the Company. In the event of a Change in Control, your
right to receive any portion of the Long-Term Cash Incentive Award described in
this letter will be governed exclusively by the terms and conditions of this
letter, and you will not receive any additional payment for the Long-Term Cash
Incentive Award under your Executive Severance Agreement.

8. Annual Incentive Award. You will be separately notified of your eligibility
to earn an annual incentive award for Fiscal 2013.

9. Compensation Committee Authority and Discretion. The Plan is administered and
interpreted by the Compensation Committee of the Board of Directors. Although
the Committee has authority to exercise reasonable discretion to interpret the
Plan and the performance goals, it may not amend or waive any performance goal
after the 90th day of the Performance Period. The Committee has no authority or
discretion to increase any Long-Term Cash Incentive Award.

10. Withholding. Spartan is entitled to withhold and deduct from your future
wages (or from other amounts that may be due and owing to you from Spartan), or
make other arrangements for the collection of, all legally required amounts
necessary to satisfy any and all federal, state, local and foreign withholding
and employment-related tax requirements attributable to a Long-Term Cash
Incentive Award.

11. Miscellaneous.

(a) This letter and your rights hereunder are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan. It is expressly



--------------------------------------------------------------------------------

understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this letter, all of which shall be binding upon you.

(b) The Board may terminate, amend, or modify the Plan in accordance with the
terms of the Plan.

(c) This letter and the Plan shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective heirs, successors and
permitted assigns. This letter agreement shall not be modified except in a
writing executed by you and Spartan.

(d) This letter shall be governed by, and construed in accordance with, the laws
of the state of Michigan.

 

Very truly yours, Dennis Eidson President and Chief Executive Officer

 

Accepted and Agreed to:

 

 

  Date  